UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 20, 2016 CELSION CORPORATION (Exact name of registrant as specified in its Charter) Delaware 001-15911 52-1256615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 997 Lenox Drive, Suite 100, Lawrenceville, NJ 08648-2311 (Address of principal executive offices) (Zip Code) (609) 896-9100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 20, 2016, Celsion Corporation, a Delaware corporation, issued a press release titled “Celsion Corporation Announces $1.8 Million Registered Direct Offering.” A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press release titled “Celsion Corporation Announces $1.8 Million Registered Direct Offering” issued by Celsion Corporation on December 20, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSION CORPORATION Dated: December 20, 2016 By: /s/ Jeffrey W. Church Jeffrey W. Church Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release titled “Celsion Corporation Announces $1.8 Million Registered Direct Offering” issued by Celsion Corporation on December 20, 2016.
